Citation Nr: 1536820	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral eye condition.

4.  Entitlement to service connection for jungle rot.

5.  Entitlement to service connection for burns of the bilateral arms.

6.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The September 2009 rating decision denied service connection for bilateral hearing loss, tinnitus, a bilateral eye condition, jungle rot, and burns of the bilateral arms.  The December 2010 rating decision denied service connection for hepatitis C.  The Board notes that in a September 2013 statement, the Veteran requested that the RO reopen his claims for service connection for bilateral hearing loss, jungle rot, and scars on his arms.  In a June 2014 rating decision, the RO denied the Veteran's claims for hearing loss, tinnitus, jungle rot, and scars on his arms because no new and material evidence was submitted.  However, the Board notes that the Veteran had perfected such appeals in March 2011.  Accordingly, the claims are characterized as original claims for service connection.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have, and has not had at any time pertinent to the current appeal, a bilateral eye disability.

2.  The Veteran does not have, and has not had at any time pertinent to the current appeal, a jungle rot.

3.  The Veteran does not have, and has not had at any time pertinent to the current appeal, a disability manifested by burns on the bilateral arms.

4.  The Veteran does not have, and has not had at any time pertinent to the current appeal, hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disorder are not met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for jungle rot are not met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for a disability manifested by burns on the bilateral arms are not met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, with regard to the claims for service connection for a bilateral eye disorder, jungle rot, and burns on the arms, a letter dated in January 2009 sent prior to the initial unfavorable rating decision issued in September 2009, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  With regard to the claim for service connection for hepatitis C, a letter dated in March 2010 sent prior to the initial unfavorable rating decision issued in December 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's partial service treatment records as well as post-service VA examination reports have been obtained and considered.  The Board notes that a September 2010 VA memorandum indicates that the Veteran's complete service treatment records were not available.  However, as will be discussed below, the claims decided herein are being denied on the basis that there is no current disability.  Thus, any missing service treatment records would not have a bearing on the outcome, as they would not establish a current disability during the appeal period.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for a bilateral eye disorder; however, the Board finds that such is not necessary in the instant case.  The Board observes that it is a well-settled principle that a claimant has a duty to assist in developing a claim by providing VA with information necessary to develop and decide his case.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).

Under applicable law, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, there is no evidence that the Veteran has a current bilateral eye disability.  Therefore, a VA examination is not necessary to decide the claim.  The Board also notes that the Veteran was not afforded a VA examination specifically to address his claimed jungle rot.  However, he was afforded a VA scars examination in August 2013.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims

II.  Analysis

The Veteran contends that he has a bilateral eye disability as the result of as a result of "metal shavings from 4.2 and 81 mm mortar shells."  He states that he has "jungle-rot"/excessively dry skin, and that he has scars of the bilateral arms due to an "ammunition dump" explosion.  See August 2008 claim.  He also contends that he has hepatitis C as a result of exposure to blood products during combat.  See August 2010 claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record, to include service treatment records and post-service treatment records, is silent as to treatment for or a diagnosis of a bilateral eye disorder as a result of "metal shavings from 4.2 and 81 mm mortar shells," jungle rot, burns on the bilateral arms, and hepatitis C.

The Veteran was not afforded a VA examination to evaluate his claimed bilateral eye disorder.  Under McLendon, VA is not obliged to provide a VA medical examination because there is no current diagnosis of a bilateral eye disorder, and no lay testimony describing current symptoms of such disorder.  The Board notes that record includes eye evaluation reports from the California Department of Corrections, dated between April 2001 and April 2009.  Such records are negative for any eye disorder as a result of a shrapnel injury during service.

As to claims for service connection for jungle rot and burns on the bilateral arms, the Veteran was afforded a VA dermatology-scars examination in August 2013.  The examiner did not find evidence of jungle rot or any other skin condition characterized by dry skin.  The examiner found that the Veteran did not have any scars of the right or left upper extremity.  The Board notes that the Veteran's service treatment records confirm that he was involved in an ammunition dump explosion in July 1970.  However, such records indicate that he sustained burns to the back, not the bilateral arms.

In February 2015, the Veteran was afforded a VA liver conditions examination.  The examiner noted that there were no medical records that would support a diagnosis of hepatitis C.  The examiner requested that the Veteran undergo a blood test to determine whether he had hepatitis C.  An addendum dated in March 2015 indicates that the Veteran was tested for hepatitis C in January 2007 and the laboratory results were negative for such disorder.

The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge-such as the occurrence of an injury, or his own symptoms.  See, e. g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions-such as the diagnosis of a disability not capable of lay observation.    See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, as the question of whether the Veteran has the currently claimed disabilities is beyond the realm of a layman's competence, lay assertions in this regard have no probative value.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, probative evidence indicates that the Veteran does not have the disabilities for which service connection is sought, and there is no contrary, competent evidence to support a finding of current disability, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For all the foregoing reasons, the Board finds that the claims for service connection at issue in this appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral eye disorder is denied.

Service connection for a skin disorder, claimed as jungle rot, is denied.

Service connection for a disability manifested by burns on the bilateral arms is denied.

Service connection for hepatitis C is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for bilateral hearing loss and tinnitus so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran claims that he has hearing loss and tinnitus as a result of exposure to loud noises and explosions during active duty service.  The Veteran's DD Form 214 confirms that he served in combat in Vietnam.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma during his military service. 

The Veteran has not been provided with a VA examination for his claims for bilateral hearing loss and tinnitus.  Based on the evidence currently of record, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of bilateral hearing loss and tinnitus.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In determining that a VA examination is necessary, the Board is cognizant that the Veteran is incarcerated.  However, the Court has long held that incarcerated Veterans are entitled to the same care and consideration given their fellow Veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated Veterans to be certain that they tailor their assistance to the particular circumstances of confinement."  Id.  

The Board notes that the RO requested that the Veteran be afforded a VA medical examination regarding his claims for bilateral hearing loss and tinnitus.  A notation dated in March 2015 indicates that the request was canceled because "San Quentin does[] not have any equipment for that test."  The RO must make the efforts as set out in VA Fast Letter 11-22.  The Fast Letter requires VA to make "substantial efforts" to assist, documenting "that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination."  

Here, it is unclear what steps were taken to obtain an audiological examination for the Veteran.  On remand, additional attempts must be made to afford the Veteran an audiological examination and, in the event that an examination cannot be provided, a statement regarding specifically why the Veteran cannot be afforded the examination must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Follow the procedures in VA Fast Letter 11-22 and attempt to arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any bilateral hearing loss and tinnitus found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the lay statements of record relating to the Veteran's hearing loss and tinnitus, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss and tinnitus found to be present are related to his acknowledged in-service noise exposure.

The opinion should be supported by a clear rationale and not be based solely on the lack of any evidence of hearing loss in the service treatment reports.  All efforts made to provide an examination must be documented.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


